IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CIRCLE-K STORES, INC./               NOT FINAL UNTIL TIME EXPIRES TO
CONSTITUTION STATE                   FILE MOTION FOR REHEARING AND
SERVICES COMPANY,                    DISPOSITION THEREOF IF FILED

      Appellants/Cross-              CASE NO. 1D16-1715
      Appellees,

v.

EMERITA FLORES-
ORELLANA,

     Appellee/Cross-
     Appellant.
_____________________________/

Opinion filed August 21, 2017.

An appeal from an order of the Judge of Compensation Claims.
Jack A. Weiss, Judge.

Date of Accident: August 21, 2009.

H. George Kagan of Miller, Kagan, Rodriguez & Silver, P.A., West Palm Beach, for
Appellants/Cross Appellees.

Mark L. Zientz of Law Offices of Mark L. Zientz, P.A., Miami, for Appellee/Cross-
Appellant.



PER CURIAM.

      In this workers’ compensation case, the Employer/Servicing Agent (E/SA)

appeal an order of the Judge of Compensation Claims (JCC) awarding Claimant
E/SA-paid attorney’s fees and costs based on Claimant’s success in a proceeding for

modification. Claimant cross-appeals the JCC’s determination of the attorney fee

amount and denial of a separate attorney’s fee for establishing fee entitlement. We

affirm the issue on appeal, as well as the denial of a separate attorney’s fee

challenged in the cross-appeal. However, we reverse and remand for a re-calculation

of the fee amount because the JCC erred by calculating it using a discount factor

based on evidence outside of the record. See § 440.34(1), Florida Statutes (2009).

      AFFIRMED IN PART; REVERSED IN PART; and REMANDED.

ROWE, OSTERHAUS, and WINOKUR, JJ., CONCUR.




                                         2